-Motion by defendant to vacate order entered April 30, 1951 dismissing his appeal, and for other relief, denied. This denial, however, is with leave to renew after defendant shall have utilized the procedure of a coram nobis application in the court below for the purpose of establishing the truth of any claim which he may assert to the effect that his right to prosecute the appeal had been lost or effectively frustrated without any fault or knowledge on his part (see People v. Adams, 12 H Y 2d 417). Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.